Citation Nr: 1526966	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-13 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Air Force from April 1981 to April 2003.  His primary duties were as a combat control parachutist and as a survival equipment parachutist.

The Veteran underwent a Travel Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is contained in the electronic record.

These claims were denied by the Board in an April 2014 decision, which also denied claims for service connection for right elbow and left ear hearing loss conditions.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying the right knee and low back claims and remand them for readjudication in compliance with directives specified.  The JMR stated that the Veteran agreed to abandon the right elbow and left ear haring loss claims.  The Court granted the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR stated that a September 2010 VA examination was inadequate because it did not discuss whether the Veteran's in-service parachute jumps caused or contributed to his current knee and lower back disorders.  Therefore a remand is necessary so an addendum opinion can generated.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the September 2010 VA examiner for an addendum opinion.  The claims file, including a copy of this remand, should be reviewed and indication made that such review took place.  The examiner asked to respond to the following:

* Whether it is at least likely as not (50 percent or greater probability) that the Veteran's current right knee disability is related to his active duty service.

* Whether it is at least likely as not (50 percent or greater probability) that the Veteran's lower back disability is related to his active duty service.

The examiner must specifically consider and address the role the Veteran's job as a parachutist played in either causing or aggravating these injuries.  The Veteran's DD-214 indicates that he was a parachutist for 10 years and 11 months and the Veteran testified that he performed 100s of jumps.  He has specifically stated that he landed on his right knee hundreds of times after originally injuring it in a motorcycle accident.  He also stated that these landings jarred his lower back after initially injuring it in a helicopter crash.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary. 

If the examiner who performed the September 2010 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that has been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




